DETAILED ACTION
	This office action is in response to the communication filed on July 18, 2022. Claims 1-10, 12-22, and 24-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/22 has been entered.
 
Response to Arguments
	Applicant's arguments filed on July 18, 2022 with respect to the 101 rejection of claims 1-10, 12-22, and 24-27 have been fully considered but they are not persuasive for the following reasons:

Applicant in Pages 11-13 of the Remarks argues that claims 1-10, 12-22, and 24-27 are not directed to an abstract idea because the claims integrate the alleged abstract idea into a practical application by improving the technical field of process control systems by “allowing remote computing devices to perform searches regarding data in the process plant by duplicating the data, so that the remote computing devices do not directly interact with the process plant-related data and by allowing devices which do not have authorized access to communicate with a process plant to receive process plant-related data representing activity in the on-line process plant in a highly secure manner without impacting the performance of the process plant”, as described in Paragraphs 15, 30, and 63 of applicant’s specification.

Examiner respectfully disagrees.

In response to applicant's argument it is noted that the features upon which applicant relies (i.e., “allowing remote computing devices to perform searches regarding data in the process plant by duplicating the data, so that the remote computing devices do not directly interact with the process plant-related data and by allowing devices which do not have authorized access to communicate with a process plant to receive process plant-related data representing activity in the on-line process plant in a highly secure manner without impacting the performance of the process plant”) are not explicitly recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Amended independent claims 1, 12, and 24 recite generating a duplicate of process plant related data, organizing the duplicate data in a repository, receiving a process plant search query, obtaining a set of process plant data as search results in response to the query, and providing the results.

The limitations of generating and storing data, receiving a query, obtaining a set of results from the stored data, and providing the results, as recited in amended independent claims 1, 12, and 23 are processes that, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components.

The newly added limitations of a component directly interacting with data in the process plant, a device not directly interacting with the process plant, and user devices not having authorized access to communication with the process plant being able to obtain duplicate process plant data do not amount to significantly more than the underlying abstract idea.

Also, the added limitations of generating duplicating data and directly and/or not directly accessing data do not improve the technical field of process control systems, and under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, which still falls within the “Mental Processes” grouping of abstract ideas.

The argued improvements of a process control systems by “allowing remote computing devices to perform searches regarding data in the process plant by duplicating the data, so that the remote computing devices do not directly interact with the process plant-related data” and by “allowing devices which do not have authorized access to communicate with a process plant to receive process plant-related data representing activity in the on-line process plant in a highly secure manner without impacting the performance of the process plant” as stated by the applicant in Pages 11-12 of the Remarks, are not explicitly recited in the claims, and cannot be considered towards making a determination regarding if they overcome the 101 rejection by amounting to significantly more/ improving the technical field of process control systems.

Applicant’s arguments with respect to the 103 rejection of claim(s) 1-10, 12-22, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For the above reasons, Examiner states that rejection of the current Office action is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 10, 12, 16, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 16, 19, and 23 of U.S. Application No.16/577838. Although the claims at issue are not identical, they are not patentably distinct from each other because:

US Application 16/577838
US Application 16/577855
1. A method for providing search results in response to a process plant search query, the method comprising:


generating, by a computing device, a duplicate of process plant-related data included in a field-facing component of a process plant, wherein the field-facing component interacts directly with data generated within the process plant, so that user interface devices that do not have authorized access to communicate with the process plant are able to obtain at least a subset of the duplicate process-plant related data generated by the computing device which does not directly interact with the process plant-related data generated within the process plant;

organizing, by the computing device, the duplicate process plant-related data that describes attributes of process plant entities in a knowledge repository according to semantic relations between the process plant-related data and the process plant entities;

receiving, at the computing device, a process plant search query from a user related to one or more process plant entities within the process plant;
obtaining, by the computing device, a data set responsive to the process plant search query from the knowledge repository; and



providing, by the computing device, a set of search results to a user interface device of the user based on the obtained data set responsive to the process plant search query, wherein the user interface device does not have authorized access to communicate with the process plant.

1. A method for presenting process plant search results in response to a process plant search query, the method comprising:

receiving, at a user interface device which does not have authorized access to communicate with a process plant, a process plant search query from a user related to one or more process plant entities within the process plant;









obtaining, by the user interface device, a set of process plant search results in response to the process plant search query from a knowledge repository generated by: (i) creating a duplicate of process plant-related data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant and (ii) organizing the duplicate process plant-related data that describes attributes of the process plant entities according to semantic relations between the process plant-related data and the process plant entities, wherein the user interface device does not directly interact with the process plant-related data generated within the process plant; and

presenting, by the user interface device, the set of process plant search results within a process plant search results display, wherein each process plant search result includes a selectable link to the duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant.
5. The method of claim 2, further comprising:


ranking the set of search results based on (i) context for the process plant search query or (ii) an amount in which each search result corresponds to the one or more remaining terms within the process plant search query; and

providing the ranked set of search results to the user.


(similarly claim 16)
5. The method of claim 1, wherein obtaining a set of process plant search results in response to the process plant search query includes:
obtaining a ranked set of process plant search results, each process plant search result having a respective ranking; and 




presenting the set of process plant search results in a ranked order according to the respective rankings.

(similarly claim 16)
8. The method of claim 1, wherein process plant-related data that describes attributes of the process plant entities includes at least one of: configuration data, run-time data, environmental data, maintenance data, analysis data, or diagnostic data.




(similarly claim 19)
10. The method of claim 1, wherein presenting the set of process plant search results, wherein each process plant search result includes a selectable link to process plant-related data includes presenting each process plant search result having a selectable link to at least one of: configuration data, run-time data, environmental data, maintenance data, analysis data, or diagnostic data.

(similarly claim 22)
12. A computing device for providing search results in response to a process plant search query comprising:
one or more processors;
a communication unit; and
one or more non-transitory computer-readable media coupled to the one or more processors and to the communication unit, the one or more non-transitory computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the computing device to:

generate a duplicate of process plant-related data included in a field-facing component of a process plant, wherein the field-facing component interacts directly with data generated within the process plant, so that user interface devices that do not have authorized access to communicate with the process plant are able to obtain at least a subset of the duplicate process-plant related data generated by the computing device which does not directly interact with the process plant-related data generated within the process plant;
organize the duplicate process plant-related data that describes attributes of process plant entities in a knowledge repository according to semantic relations between the process plant-related data and the process plant entities;

receive a process plant search query from a user related to one or more process plant entities within the process plant;

obtain a data set responsive to the process plant search query from the knowledge repository; and




















provide, via the communication unit, a set of search results to a user interface device of the user based on the obtained data set responsive to the process plant search query, wherein the user interface device does not have authorized access to communicate with the process plant.

24. A non-transitory computer-readable medium storing instructions thereon that, when executed by one or more processors in a user interface device, cause the one or more processors to:






























receive a process plant search query from a user related to one or more process plant entities within a process plant;

obtain a set of process plant search results in response to the process plant search query from a knowledge repository generated by: (i) creating a duplicate of process plant- related data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant and (ii) organizing the duplicate process plant-related data that describes attributes of the process plant entities according to semantic relations between the process plant-related data and the process plant entities, wherein the user interface device does not have authorized access to communicate with the process plant and does not directly interact with the process plant-related data generated within the process plant; and



present the set of process plant search results within a process plant search results display of a user interface device, wherein each process plant search result includes a selectable link to the duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant.

23. A process control system comprising:
one or more devices corresponding to a process plant entity disposed in a process plant and performing a physical function to control an industrial process;

a data diode communicatively connecting the one or more devices to a computing device, the data diode configured to prevent two-way communications between a network of the process plant and the computing device; and
the computing device comprising:

one or more processors;
a communication unit; and
one or more non-transitory computer-readable media coupled to the one or more processors and to the communication unit, the one or more non-transitory computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the computing device to:

receive, via the data diode and the communication unit, a duplicate of process plant-related data generated by the one or more devices of the process plant while the process plant is on-line, the duplicate process plant-related data secured for transmission from the one or more devices to the computing device via the data diode, so that user interface devices that do not have authorized access to communicate with the process plant are able to obtain at least a subset of the duplicate process-plant related data received at the computing device which does not directly interact with the process plant-related data generated by the one or more devices of the process plant while the process plant is on-line;
store the duplicate of the process plant-related data in a knowledge repository in which the process plant-related data that describes attributes of the process plant entities is organized according to semantic relations between the process plant-related data and the process plant entities, wherein the knowledge repository includes duplicates of the process plant-related data generated within the process plant and the computing device does not directly interact with the process plant-related data generated within the process plant; and






provide at least some of the data from the knowledge repository to a user interface device that does not have authorized access to communicate with the process plant.

12. A user interface device for presenting process plant search results in response to a process plant search query, the user interface device comprising:










one or more processors;
a user interface; and
one or more non-transitory computer-readable media coupled to the one or more processors and to the user interface, the one or more non-transitory computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the user interface device to:

receive a process plant search query from a user related to one or more process plant entities within a process plant;














obtain a set of process plant search results in response to the process plant search query from a knowledge repository generated by: (i) creating a duplicate of process plant-related data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant and (ii) organizing the duplicate process plant-related data that describes attributes of the process plant entities according to semantic relations between the process plant-related data and the process plant entities, wherein the user interface device does not have authorized access to communicate with the process plant and does not directly interact with the process plant-related data generated within the process plant; and

present the set of process plant search results within a process plant search results display, wherein each process plant search result includes a selectable link to the duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 12, and 24 recite receiving a process plant query, obtaining a set of results from a knowledge repository generated by creating a duplicate of process plant data and organizing the duplicate data, and presenting the results.
The limitations of receiving a query, obtaining a set of results from a knowledge repository generated by creating and organizing duplicate of process plant data, and presenting the results, as recited in claims 1, 12, and 24 are processes that, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components. That is, other than reciting “a user interface device” and “field-facing component of a process plant” in claim 1, reciting “a user interface device comprising one or more processors, a user interface, and one or more non-transitory computer-readable media storing instructions executed by the one or more processors” and “field-facing component of a process plant” in claim 12, and reciting “a non-transitory computer-readable medium storing instructions executed by one or more processors in a user interface device” and “field-facing component of a process plant” in claim 24, nothing in the claim elements preclude the steps from practically being a mental process, which falls within the “mental processes” grouping of abstract ideas.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “receiving a query, obtaining results, and presenting results” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, the additional generic computer element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea and are not patent eligible.
Dependent claims 2-11, 13-23, and 25-27 are also directed to abstract ideas without significantly more. The limitations of claims 2-11, 13-23, and 25-27, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components, and therefore falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12-16, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellville (US Pub) in view of Jundt (US Pub 2014/0100668) in view of Bailiang (US Pub 2017/0371883) and in further view of Rotvold (US Pub 2018/0115516).

With respect to claim 1, Bellville discloses a method for presenting process plant search results in response to a process plant search query, the method comprising:
receiving, at a user interface device which does not have authorized access to communicate with a process plant, a process plant search query from a user related to one or more process plant entities within the process plant (Bellville: Paragraphs 2, 15, and 104 – managing process control search results in industrial process plant system including a plurality of entities such as field devices; Paragraphs 5, 20, and 46 – receiving search parameter from user, searching for process control parameters that match the search parameter in different databases, searching for information generated by the process plant system, rendering the set of matched control parameters for display; Paragraphs 29, 40, and 104 and Figure 3 – receiving a search request from a user device, searching and displaying process control information via a plant web user interface on the user device; here Bellville does not explicitly disclose a user interface device not having authorized access to communicate with a process plant, but the Rotvold reference discloses the feature, as discussed below);
obtaining, by the user interface device, a set of process plant search results in response to the process plant search query from a knowledge repository generated by: (i) creating a duplicate of process plant-related data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant and (ii) organizing the duplicate process plant-related data that describes attributes of the process plant entities according to semantic relations between the process plant-related data and the process plant entities, wherein the user interface device does not directly interact with the process plant-related data generated within the process plant (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, searching for process control parameters that match the search parameter in knowledge management database, rendering the set of matched control parameters for display; Paragraphs 19, 23, and 46 – process control information stored in one or more databases such as knowledge management database, searching for process control information and displaying the search results; here Bellville does not explicitly disclose creating duplicates of process plant data, a field-facing component interacting directly with data generated within the process plant, and the user interface device not directly interacting with the data, but the Jundt and Rotvold references disclose the features, as discussed below); and
presenting, by the user interface device, the set of process plant search results within a process plant search results display, wherein each process plant search result includes a selectable link to the duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures; here Bellville does not explicitly disclose duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant, but the Jundt reference discloses the features.).
Bellville discloses a user obtaining stored process plant related data from a knowledge database by a user device, however does not explicitly disclose:
creating a duplicate of data,
 the user interface device does not directly interact with data generated within the process plant,
such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant.
The Jundt reference discloses creating duplicates of data, a user interface device not directly interacting with data generated within a process plant, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant (Jundt: Paragraphs 7, 55, and 82 – obtaining information from process plant to be viewed by user in a user device, providing display views of process plant information at a user interface; Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system, which is a user or user interface device not directly interacting with the data; Paragraphs 58 and 98 – storing process plant information such as libraries, objects, urls to documentations in database which can be accessed by a user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville and Jundt, to have combined Bellville and Jundt. The motivation to combine Bellville and Jundt would be to not affect a runtime system by testing temporary or draft copy of items (Jundt: Paragraph 26).
Bellville discloses storing and organizing data according to relationships between process plant data and entities, however, Bellville and Jundt do not explicitly disclose:
organizing data according to semantic relations between data and entities;
The Bailiang reference discloses data organizing data according to semantic relations between data and entities (Bailiang: Paragraphs 21 and 29 – retrieve information from a knowledge repository which organizes data or information about entities around semantic relationships, data about entities organized around semantic principles including relationships).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Jundt, and Bailiang, to have combined Bellville, Jundt, and Bailiang. The motivation to combine Bellville, Jundt, and Bailiang would be to organize relationships between data and entities using semantic principles (Bailiang: Paragraphs 21 and 29).
Bellville discloses a user interface device performing process plant search query and obtaining process plant search results from a knowledge repository generated by process plant related data included in the process plant, Jundt discloses obtaining duplicate of process-plant data, and Bailing discloses organizing data according to semantic relations between data and entities, however, Bellville, Jundt, and Bailiang do not explicitly disclose:
a user interface which does not have authorized access to communicate with a process plant;
process-plant data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant;
The Rotvold reference discloses a user interface which does not have authorized access to communicate with a process plant, and process-plant data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant (Rotvold: Paragraphs 7, 14, 45, and 57 – allowing only authorized traffic between different levels, only authorized devices are allowed to communicatively access the process plant, protecting the process plant and control system from attacks by maintaining separate connections for user devices in lower levels, user devices authorized to gain access to some data available in the remote system which were generated within the process plant and delivered to the remote system by a field gateway component; Paragraphs 16, 50, and 65 – unidirectional data transfer from process plant through a field gateway to an edge gateway and then to a remote system, which is then accessible by user devices; Figures 1, 3, 6, and 7; here the user interface is not authorized to access the process plant, the field gateway component directly interacts with process plant, remote system does not directly interact with the process plant either, data flows from field gateway to edge gateway, then to remote system, and then can be accessed by user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Bailiang, Jundt, and Rotvold, to have combined Bellville, Bailiang, Jundt, and Rotvold. The motivation to combine Bellville, Bailiang, Jundt, and Rotvold would be to secure communications between local process plants/process control systems and a remote system by preventing two-way communications by supporting unidirectional data flow (Rotvold: Paragraphs 2, 16, and 50).

With respect to claim 2, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 1, wherein presenting the set of process plant search results within a process plant search results display includes presenting each process plant search result with a thumbnail image including a preview of the duplicate process plant-related data presented in the selectable link (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures; Jundt: Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system).

With respect to claim 3, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 1, further comprising:
obtaining, by the user interface device, a plurality of process plant categories corresponding to the set of process plant search results (Bellville: Paragraphs 38 – control parameters organized by process control category; Paragraph 48 – search interface enables user to search a particular category);
for each of the plurality of process plant categories, obtaining, by the user interface device, a subset of the process plant search results corresponding to the respective process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures);
presenting, by the user interface device, indications of each of the plurality of process plant categories within the process plant search results display (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures); and
for each of the plurality of process plant categories, presenting, by the user interface device, the subset of the process plant search results with the indication of the respective process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 4, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 3, wherein presenting the subset of the process plant search results with the indication of the respective process plant category includes:
in response to receiving a selection of one of the indications of the plurality of process plant categories, presenting the subset of the process plant search results corresponding to the selected process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 5, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 1, wherein obtaining a set of process plant search results in response to the process plant search query includes:
obtaining a ranked set of process plant search results, each process plant search result having a respective ranking (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures); and
presenting the set of process plant search results in a ranked order according to the respective rankings (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 9, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 1, wherein obtaining a set of process plant search results in response to the process plant search query includes:
transmitting the process plant search query to a server computing device (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures); and
receiving the set of process plant search results from the server computing device (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 10, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 1, wherein presenting the set of process plant search results, wherein each process plant search result includes a selectable link to duplicate process plant-related data includes presenting each process plant search result having a selectable link to at least one of: configuration data, run-time data, environmental data, maintenance data, analysis data, or diagnostic data (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraphs 21, 22, and 40 – return search results as a list of links with textual descriptions, results include thumbnail pictures, searching runtime data, configuration information etc.; Jundt: Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system).

With respect to claim 12, Bellville discloses a user interface device for presenting process plant search results in response to a process plant search query, the user interface device comprising:
one or more processors (Bellville: Figure 12);
a user interface (Bellville: Figure 12); and
one or more non-transitory computer-readable media coupled to the one or more processors and to the user interface, the one or more non-transitory computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the user interface device (Bellville: Figure 12) to:
receive a process plant search query from a user related to one or more process plant entities within the process plant (Bellville: Paragraphs 2, 15, and 104 – managing process control search results in industrial process plant system including a plurality of entities such as field devices; Paragraphs 5, 20, and 46 – receiving search parameter from user, searching for process control parameters that match the search parameter in different databases, searching for information generated by the process plant system, rendering the set of matched control parameters for display; Paragraphs 29, 40, and 104 and Figure 3 – receiving a search request from a user device, searching and displaying process control information via a plant web user interface on the user device; here Bellville does not explicitly disclose a user interface device not having authorized access to communicate with a process plant, but the Rotvold reference discloses the feature, as discussed below);
obtain a set of process plant search results in response to the process plant search query from a knowledge repository generated by: (i) creating a duplicate of process plant-related data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant and (ii) organizing the duplicate process plant-related data that describes attributes of the process plant entities according to semantic relations between the process plant-related data and the process plant entities, wherein the user interface device does not have authorized access to communicate with the process plant and does not directly interact with the process plant-related data generated within the process plant (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, searching for process control parameters that match the search parameter in knowledge management database, rendering the set of matched control parameters for display; Paragraphs 19, 23, and 46 – process control information stored in one or more databases such as knowledge management database, searching for process control information and displaying the search results; here Bellville does not explicitly disclose creating duplicates of process plant data, a field-facing component interacting directly with data generated within the process plant, wherein the user interface device does not have authorized access to communicate with the process plant and does not directly interact with the process plant-related data generated within the process plant, but the Jundt and Rotvold references disclose the features, as discussed below); and
present the set of process plant search results within a process plant search results display, wherein each process plant search result includes a selectable link to the duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures; here Bellville does not explicitly disclose duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant, but the Jundt reference discloses the features).
Bellville discloses a user obtaining stored process plant related data from a knowledge database by a user device, however does not explicitly disclose:
creating a duplicate of data,
the user interface device does not directly interact with data generated within the process plant,
such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant.
The Jundt reference discloses creating duplicates of data, a user interface device not directly interacting with data generated within a process plant, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant (Jundt: Paragraphs 7, 55, and 82 – obtaining information from process plant to be viewed by user in a user device, providing display views of process plant information at a user interface; Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system, which is a user or user interface device not directly interacting with the data; Paragraphs 58 and 98 – storing process plant information such as libraries, objects, urls to documentations in database which can be accessed by a user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville and Jundt, to have combined Bellville and Jundt. The motivation to combine Bellville and Jundt would be to not affect a runtime system by testing temporary or draft copy of items (Jundt: Paragraph 26).
Bellville discloses storing and organizing data according to relationships between process plant data and entities, however, Bellville and Jundt do not explicitly disclose:
organizing data according to semantic relations between data and entities;
The Bailiang reference discloses data organizing data according to semantic relations between data and entities (Bailiang: Paragraphs 21 and 29 – retrieve information from a knowledge repository which organizes data or information about entities around semantic relationships, data about entities organized around semantic principles including relationships).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Jundt, and Bailiang, to have combined Bellville, Jundt, and Bailiang. The motivation to combine Bellville, Jundt, and Bailiang would be to organize relationships between data and entities using semantic principles (Bailiang: Paragraphs 21 and 29).
Bellville discloses a user interface device performing process plant search query and obtaining process plant search results from a knowledge repository generated by process plant related data included in the process plant, Jundt discloses obtaining duplicate of process-plant data, and Bailing discloses organizing data according to semantic relations between data and entities, however, Bellville, Jundt, and Bailiang do not explicitly disclose:
a user interface which does not have authorized access to communicate with a process plant;
process-plant data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant;
The Rotvold reference discloses a user interface which does not have authorized access to communicate with a process plant, and process-plant data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant (Rotvold: Paragraphs 7, 14, 45, and 57 – allowing only authorized traffic between different levels, only authorized devices are allowed to communicatively access the process plant, protecting the process plant and control system from attacks by maintaining separate connections for user devices in lower levels, user devices authorized to gain access to some data available in the remote system which were generated within the process plant and delivered to the remote system by a field gateway component; Paragraphs 16, 50, and 65 – unidirectional data transfer from process plant through a field gateway to an edge gateway and then to a remote system, which is then accessible by user devices; Figures 1, 3, 6, and 7; here the user interface is not authorized to access the process plant, the field gateway component directly interacts with process plant, remote system does not directly interact with the process plant either, data flows from field gateway to edge gateway, then to remote system, and then can be accessed by user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Bailiang, Jundt, and Rotvold, to have combined Bellville, Bailiang, Jundt, and Rotvold. The motivation to combine Bellville, Bailiang, Jundt, and Rotvold would be to secure communications between local process plants/process control systems and a remote system by preventing two-way communications by supporting unidirectional data flow (Rotvold: Paragraphs 2, 16, and 50).

With respect to claim 13, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 12, wherein each process plant search result is presented with a thumbnail image including a preview of the duplicate process plant-related data presented in the selectable link (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraphs 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures; Jundt: Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system).

With respect to claim 14, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 12, wherein the instructions further cause the user interface device to:
obtain a plurality of process plant categories corresponding to the set of process plant search results (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures);
for each of the plurality of process plant categories, obtain a subset of the process plant search results corresponding to the respective process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures);
present, via the user interface, indications of each of the plurality of process plant categories within the process plant search results display (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures); and
for each of the plurality of process plant categories, present, via the user interface, the subset of the process plant search results with the indication of the respective process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 15, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 14, wherein to present the subset of the process plant search results with the indication of the respective process plant category, the instructions cause the user interface device to:
in response to receiving a selection of one of the indications of the plurality of  process plant categories, present, via the user interface, the subset of the process plant search results corresponding to the selected process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 16, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 12, wherein to obtain a set of process plant search results in response to the process plant search query, the instructions cause the user interface device to:
obtain a ranked set of process plant search results, each process plant search result having a respective ranking; and present, via the user interface, the set of process plant search results in a ranked order according to the respective rankings (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 21, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 12, wherein to obtain a set of process plant search results in response to the process plant search query, the instructions cause the user interface device to:
transmit the process plant search query to a server computing device(Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures); and
receive the set of process plant search results from the server computing device(Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

With respect to claim 22, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 12, wherein the duplicate process plant-related data includes at least one of: configuration data, run-time data, environmental data, maintenance data, analysis data, or diagnostic data (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraphs 21, 22, and 40 – return search results as a list of links with textual descriptions, results include thumbnail pictures, searching runtime data, configuration information etc.; Jundt: Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system).

With respect to claim 24, Bellville discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by one or more processors in a user interface device, cause the one or more processors to:
receive a process plant search query from a user related to one or more process plant entities within the process plant (Bellville: Paragraphs 2, 15, and 104 – managing process control search results in industrial process plant system including a plurality of entities such as field devices; Paragraphs 5, 20, and 46 – receiving search parameter from user, searching for process control parameters that match the search parameter in different databases, searching for information generated by the process plant system, rendering the set of matched control parameters for display; Paragraphs 29, 40, and 104 and Figure 3 – receiving a search request from a user device, searching and displaying process control information via a plant web user interface on the user device; here Bellville does not explicitly disclose a user interface device not having authorized access to communicate with a process plant, but the Rotvold reference discloses the feature, as discussed below);
obtain a set of process plant search results in response to the process plant search query from a knowledge repository generated by: (i) creating a duplicate of process plant-related data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant and (ii) organizing the duplicate process plant-related data that describes attributes of the process plant entities according to semantic relations between the process plant-related data and the process plant entities, wherein the user interface device does not have authorized access to communicate with the process plant and does not directly interact with the process plant-related data generated within the process plant (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, searching for process control parameters that match the search parameter in knowledge management database, rendering the set of matched control parameters for display; Paragraphs 19, 23, and 46 – process control information stored in one or more databases such as knowledge management database, searching for process control information and displaying the search results; here Bellville does not explicitly disclose creating duplicates of process plant data, a field-facing component interacting directly with data generated within the process plant, wherein the user interface device does not have authorized access to communicate with the process plant and does not directly interact with the process plant-related data generated within the process plant, but the Jundt and Rotvold references disclose the features, as discussed below); and
present the set of process plant search results within a process plant search results display, wherein each process plant search result includes a selectable link to the duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures; here Bellville does not explicitly disclose duplicate process plant-related data, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant, but the Jundt reference discloses the features).
Bellville discloses a user obtaining stored process plant related data from a knowledge database by a user device, however does not explicitly disclose:
creating a duplicate of data,
 the user interface device does not directly interact with data generated within the process plant,
such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant.
The Jundt reference discloses creating duplicates of data, a user interface device not directly interacting with data generated within a process plant, such that user interactions with the duplicate of the process plant-related data do not effect run-time operation of the process plant (Jundt: Paragraphs 7, 55, and 82 – obtaining information from process plant to be viewed by user in a user device, providing display views of process plant information at a user interface; Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system, which is a user or user interface device not directly interacting with the data; Paragraphs 58 and 98 – storing process plant information such as libraries, objects, urls to documentations in database which can be accessed by a user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville and Jundt, to have combined Bellville and Jundt. The motivation to combine Bellville and Jundt would be to not affect a runtime system by testing temporary or draft copy of items (Jundt: Paragraph 26).
Bellville discloses storing and organizing data according to relationships between process plant data and entities, however, Bellville and Jundt do not explicitly disclose:
organizing data according to semantic relations between data and entities;
The Bailiang reference discloses data organizing data according to semantic relations between data and entities (Bailiang: Paragraphs 21 and 29 – retrieve information from a knowledge repository which organizes data or information about entities around semantic relationships, data about entities organized around semantic principles including relationships).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Jundt, and Bailiang, to have combined Bellville, Jundt, and Bailiang. The motivation to combine Bellville, Jundt, and Bailiang would be to organize relationships between data and entities using semantic principles (Bailiang: Paragraphs 21 and 29).
Bellville discloses a user interface device performing process plant search query and obtaining process plant search results from a knowledge repository generated by process plant related data included in the process plant, Jundt discloses obtaining duplicate of process-plant data, and Bailing discloses organizing data according to semantic relations between data and entities, however, Bellville, Jundt, and Bailiang do not explicitly disclose:
a user interface which does not have authorized access to communicate with a process plant;
process-plant data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant;
The Rotvold reference discloses a user interface which does not have authorized access to communicate with a process plant, and process-plant data included in a field-facing component of the process plant, wherein the field-facing component interacts directly with data generated within the process plant (Rotvold: Paragraphs 7, 14, 45, and 57 – allowing only authorized traffic between different levels, only authorized devices are allowed to communicatively access the process plant, protecting the process plant and control system from attacks by maintaining separate connections for user devices in lower levels, user devices authorized to gain access to some data available in the remote system which were generated within the process plant and delivered to the remote system by a field gateway component; Paragraphs 16, 50, and 65 – unidirectional data transfer from process plant through a field gateway to an edge gateway and then to a remote system, which is then accessible by user devices; Figures 1, 3, 6, and 7; here the user interface is not authorized to access the process plant, the field gateway component directly interacts with process plant, remote system does not directly interact with the process plant either, data flows from field gateway to edge gateway, then to remote system, and then can be accessed by user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Bailiang, Jundt, and Rotvold, to have combined Bellville, Bailiang, Jundt, and Rotvold. The motivation to combine Bellville, Bailiang, Jundt, and Rotvold would be to secure communications between local process plants/process control systems and a remote system by preventing two-way communications by supporting unidirectional data flow (Rotvold: Paragraphs 2, 16, and 50).

With respect to claim 25, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the non-transitory computer-readable medium of claim 24, wherein each process plant search result is presented with a thumbnail image including a preview of the duplicate process plant-related data presented in the selectable link (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraphs 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures; Jundt: Paragraphs 26 and 112 – creating a temporary/draft copy or process plant information, draft or temporary copies can be accessed by the user without affecting runtime system).

With respect to claim 26, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the non-transitory computer-readable medium of claim 24, wherein the instructions further cause the one or more processors to:
obtain a plurality of process plant categories corresponding to the set of process plant search results (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures);
for each of the plurality of process plant categories, obtain a subset of the process plant search results corresponding to the respective process plant category(Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures);
present, via the user interface, indications of each of the plurality of process plant categories within the process plant search results display(Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures); and
for each of the plurality of process plant categories, present, via the user interface, the subset of the process plant search results with the indication of the respective process plant category (Bellville: Paragraphs 5, 20, and 46 – receive search parameter from user, determine display context, searching for process control parameters that match the search parameter, rendering the set of matched control parameters for display; Paragraph 21 – return search results as a list of links with textual descriptions, results include thumbnail pictures).

Claims 6-8, 17-20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellville (US Pub) in view of Jundt (US Pub 2014/0100668) in view of Bailiang (US Pub 2017/0371883) in view of Rotvold (US Pub 2018/0115516) and in further view of Billi-Duran (US Pub 2018/0088566).

With respect to claim 6, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the method of claim 1, further comprising:
determining a size or type of the user interface device (Bellville: Paragraphs 5, 43, and 77 – determining display context of a user interface device, adjusting search results based on display context, filters, and other parameters); and
adjusting the presentation of the set of process plant search results within the process plant search results display based on the size or type of the user interface device (Bellville: Paragraphs 5, 43, and 77 – determining display context of a user interface device, adjusting search results based on display context, filters, and other parameters).
Bellville discloses determining a display context of a user interface device, however, Bellville, Jundt, Bailiang, and Rotvold do not explicitly disclose:
determining a size or type and adjusting based on the size or type.
The Billi-Duran reference discloses determining a size or type and adjusting based on the size or type (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran, to have combined Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran. The motivation to combine Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran will be to fit information in a screen of a device by delivering a reformatted display to a device based on screen size (Billi-Duran: Paragraph 122).

With respect to claim 7, Bellville in view of Jundt in view of Bailiang in view of Rotvold and in further view of Billi-Duran discloses the method of claim 6, further comprising:
in response to determining that the user interface device is a mobile device, presenting a single process plant search result within the process plant search results display (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).

With respect to claim 8, Bellville in view of Jundt in view of Bailiang in view of Rotvold and in further view of Billi-Duran discloses the method of claim 6, further comprising:
in response to determining that the size of the user interface device is above a threshold size, presenting the set of process plant search results within the process plant search results display (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).

With respect to claim 17, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the user interface device of claim 12, wherein the instructions further cause the user interface device to:
determining a size or type of the user interface device (Bellville: Paragraphs 5, 43, and 77 – determining display context of a user interface device, adjusting search results based on display context, filters, and other parameters); and
adjusting the presentation of the set of process plant search results within the process plant search results display based on the size or type of the user interface device (Bellville: Paragraphs 5, 43, and 77 – determining display context of a user interface device, adjusting search results based on display context, filters, and other parameters).
Bellville discloses determining a display context of a user interface device, however, Bellville, Jundt, Bailiang, and Rotvold do not explicitly disclose:
determining a size or type and adjusting based on the size or type.
The Billi-Duran reference discloses determining a size or type and adjusting based on the size or type (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran, to have combined Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran. The motivation to combine Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran will be to fit information in a screen of a device by delivering a reformatted display to a device based on screen size (Billi-Duran: Paragraph 122).

With respect to claim 18, Bellville in view of Jundt in view of Bailiang in view of Rotvold and in further view of Billi-Duran discloses the user interface device of claim 17, wherein the instructions further cause the user interface device to:
in response to determining that the user interface device is a mobile device, present, via the user interface, a single process plant search result within the process plant search results display (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).

With respect to claim 19, Bellville in view of Jundt in view of Bailiang in view of Rotvold and in further view of Billi-Duran discloses the user interface device of claim 18, further comprising a speaker, wherein the instructions further cause the user interface device to:
present, via the speaker, a summary of the process plant-related data associated with the single process plant search result in an audio format (Billi-Duran: Paragraphs 48 and 60 – plant related information including audio visual recordings; Paragraph 122 – customizing display of content based on a determined screen size; Paragraphs 46, 116  and 143 – performing audio-visual scan to collect plant information, performing search to display plant information, using speakers for outputting information).

With respect to claim 20, Bellville in view of Jundt in view of Bailiang in view of Rotvold and in further view of Billi-Duran discloses the user interface device of claim 17, wherein the instructions further cause the user interface device to:
in response to determining that the size of the user interface device is above a threshold size, present, via the user interface, the set of process plant search results within the process plant search results display (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).

With respect to claim 27, Bellville in view of Jundt in view of Bailiang and in further view of Rotvold discloses the non-transitory computer-readable medium of claim 24, wherein the instructions further cause the one or more processors to:
determining a size or type of the user interface device (Bellville: Paragraphs 5, 43, and 77 – determining display context of a user interface device, adjusting search results based on display context, filters, and other parameters); and
adjusting the presentation of the set of process plant search results within the process plant search results display based on the size or type of the user interface device (Bellville: Paragraphs 5, 43, and 77 – determining display context of a user interface device, adjusting search results based on display context, filters, and other parameters).
Bellville discloses determining a display context of a user interface device, however, Bellville, Jundt, Bailiang, and Rotvold do not explicitly disclose:
determining a size or type and adjusting based on the size or type.
The Billi-Duran reference discloses determining a size or type and adjusting based on the size or type (Billi-Duran: Paragraphs 42 and 43 – provide visualization of information relating to plant processes on one or more machine interface display screens according to chosen display formats, machine interfaces comprising mobile devices or personal computing devices; Paragraph 122 – customizing display of content based on a determined screen size, devices having different display sizes and aspect ratios, automatically scale and arrange screen content to fir the display parameters of the device on which the screen is being displayed, if home interface screen is invoked on a mobile device to provide search information, then delivering a reformatted display screen conforming to the size and aspect ratio of that device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran, to have combined Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran. The motivation to combine Bellville, Jundt, Bailiang, Rotvold, and Billi-Duran will be to fit information in a screen of a device by delivering a reformatted display to a device based on screen size (Billi-Duran: Paragraph 122).











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
August 14, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164